UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2007



SHELTINA BUNCH; WILLIAM BUNCH,

                                            Plaintiffs - Appellants,

          versus

KEVIN BRAY; JAMES HENNING; CITY OF ELIZABETH
CITY, NORTH CAROLINA; HERMAN L. BUNCH,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CA-95-30-2-H)


Submitted:   October 29, 1996             Decided:   November 7, 1996


Before MURNAGHAN, WILLIAMS, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Sheltina Bunch, William Bunch, Appellants Pro Se. Donald Carpenter
Prentiss, John David Leidy, HORHNTAL, RILEY, ELLIS & MALAND, Eliza-
beth City, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order granting

Defendants' motion for summary judgment in their civil action. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Bunch v. Bray, No. CA-95-30-2-H (E.D.N.C. June 20,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2